439 U.S. 30
99 S.Ct. 556
58 L.Ed.2d 267
UNITED STATES, plaintiff,v.State of CALIFORNIA
No. 5
Supreme Court of the United States
November 27, 1978

1
On Motion for Entry of a Third Supplemental Decree.

THIRD SUPPLEMENTAL DECREE

2
To carry into effect this Court's decision of May 15, 1978, 436 U.S. 32, 98 S.Ct. 1662, 56 L.Ed.2d 94, and for the purpose of identifying with greater particularity parts of the boundary line, as defined by the Supplemental Decree herein of January 31, 1966, 382 U.S. 448, 86 S.Ct. 607, 15 L.Ed.2d 517, and by the Second Supplemental Decree herein of June 13, 1977, 432 U.S. 40, 97 S.Ct. 2915, 53 L.Ed.2d 94, between the submerged lands of the United States and the submerged lands of the State of California, it is ORDERED, ADJUDGED, AND DECREED that this Court's Supplemental Decree be, and the same is hereby, further supplemented as follows:


3
1. The United States has no right, title, or interest by virtue of the claim-of-right exception of § 5 of the Submerged Lands Act, 67 Stat. 32, 43 U.S.C. § 1313, in the tidelands (that is, lands lying between the lines of mean high water and mean lower low water) and submerged lands (that is, lands lying seaward of the line of mean lower low water) within the Channel Islands National Monument, as said Monument was established by Presidential Proclamation No. 2281, 52 Stat. 1541 (Apr. 26, 1938), and enlarged by Presidential Proclamation No. 2825, 63 Stat. 1258 (Feb. 9, 1949), to encompass "the areas within one nautical mile of the shoreline of Anacapa and Santa Barbara Islands  . . . ."  In all other respects, the terms of the Supplemental Decree and of the Second Supplemental Decree apply fully to the tidelands and submerged lands within the Channel Islands National Monument.


4
2. The land area above the mean high-water line of Anacapa and Santa Barbara Islands, and the land area above the mean high-water line of all islets and rocks within one nautical (geographical) mile of the coastline of Anacapa and Santa Barbara Islands are lands as to which the State of California has no title or property interest.


5
3. The Court retains jurisdiction to entertain such further proceedings, enter such orders, and issue such writs as from time to time may be deemed necessary or advisable to give proper force and effect to this decree and the prior decrees of this Court or to effectuate the rights of the parties in the premises.


6
Mr. Justice MARSHALL took no part in the formulation of this decree.